


116 HR 8262 IH: Accessible Transit For All Act of 2020
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8262
IN THE HOUSE OF REPRESENTATIVES

September 15, 2020
Ms. Velázquez (for herself and Ms. Moore) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 49, United States Code, to establish a grant program for infrastructure improvement projects at transportation access points to facilitate or increase the use of transportation facilities by individuals with limited mobility.


1.Short titleThis Act may be cited as the Accessible Transit For All Act of 2020 or the ATFA Act of 2020.  2.Sense of CongressIt is the sense of Congress that—
(1)public transportation systems, including those that service the Nation’s largest cities, are currently unable to provide individuals with ambulatory disabilities equal access to public transportation infrastructure; and (2)in many cases, public transportation infrastructure on subway or rail service is inadequately equipped to enable access for individuals with mobility impairments.
3.Grant program for accessible transportation access pointsSubtitle III of chapter 53 of title 49, United States Code, is modified by adding at the end, the following:  5341.Grants for accessible public transportation access (a)Establishment of grant programThe Secretary of Transportation shall establish a program to provide public transportation agencies with technical assistance, and funding opportunities to provide infrastructure improvements at transportation access points to facilitate or increase the use of transportation facilities by individuals with limited mobility.
(b)Criteria for eligible agenciesA public transportation agency is eligible to participate in the program if the agency— (1)receives, or is eligible for, funds pursuant to the surface transportation block grant program described in section 133 of title 23 during the fiscal year in which the applicant applies;
(2)for each fiscal year beginning with the year that is 3 years before the date of application, has received funding for a public transportation project under chapter 53 of title 49; and (3)submits an application as described in subsection (c).
(c)ApplicationIn accordance with such requirements as the Secretary may by rule establish, each application for a grant under this section shall— (1)include a description of the strategy and detailed implementation plan that reflects consultation with community groups and appropriate stakeholders, and shall specify the demographics of the immediate geographic area where the project will serve, including a summary of accessible transportation access points (or lack thereof) within one mile of the project;
(2)identify how the grant will improve the agency’s compliance in providing access to public accommodations under the Americans with Disabilities Act; (3)demonstrate a gap in current accessibility coverage;
(4)describe the modifications that will be undertaken by the public transportation agency to resolve the gap in coverage identified in paragraph (3); (5)identify related governmental and community initiatives which compliment or will be coordinated with the proposal;
(6)certify that there has been appropriate coordination with all appropriate agencies; (7)detail for which eligible uses under subsection (d) the applicant is seeking funds; and
(8)additional information as required by the Secretary. (d)Forms of assistanceFunds provided under this section may be used for the following:
(1)Construction, rehabilitation or modification of transportation access points to facilitate use for persons with limited mobility. Modifications receiving funding under this paragraph must facilitate entrance, departure, or mobility throughout a transportation access point. Such modifications include— (A)wheelchair-accessible ramps in or surrounding a transportation access point, including projects replacing stairs with such ramps;
(B)elevator infrastructure inside or immediately adjacent to a transportation access point that provide access to such access point; and (C)replacement of stairs with escalators within a transportation access point if such access point has multiple levels or platforms.
(2)Repair or maintenance of infrastructure described in subparagraphs (A) through (C) of paragraph (1). (3)Technical assistance and information on best practices with respect to modifications described in subparagraph (A) through (C) of paragraph (1).
(4)Provision of new or supplemental public transportation service bus routes, or bus rapid transit systems, in areas where no accessible transportation access point is available within one mile of such bus route or system. (e)Grant requirements (1)AmountA grant awarded under this section may not exceed $5,000,000,000.
(2)Grant durationGrants awarded under this section shall be 5 years in duration. (3)Renewals of certain grants (A)In generalA grant that meets the criteria under subsection (g) may be renewed, and awarded an equivalent funding amount, for an additional 5 years, provided the public transportation agency includes, in the report required under subsection (j), the project’s progress on meeting the requirements of subsection (g)(1)(A) and—
(i)submits to the Secretary an application for renewal at such time, in such manner, and containing such information as the Secretary may require; and (ii)demonstrates in such application for renewal that—
(I)all grant funds were used in the manner required under the most recently approved application; and (II)the public transportation agency has made significant progress in achieving the objectives of the initial application approved for the public transportation agency under this section.
(f)Federal Share
(1)In generalExcept as provided in paragraph (2), the Federal share of the costs of a project assisted with a grant under the Program may not exceed 80 percent. (2)ExceptionThe Secretary may waive paragraph (1) if a public transportation agency demonstrates, as determined by the Secretary, financial hardship.
(3)In-kind contributionsThe non-Federal share of the costs of a project assisted with a grant under the Program may be derived in whole or in part from in-kind contributions. (g)Prioritization of certain applications (1)In generalThe Secretary shall prioritize applications from public transportation agencies that—
(A)present projects described under subsection (d)(1) that would meet the requirements of title III of the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) if such transportation access point (in its entirety) were a public accommodation under such title; (B)are for projects in urbanized areas; and
(C)are for projects located in areas where there is no accessible transportation access point within one mile of such point. (h)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $40,000,000,000 for each of fiscal years 2020 through 2030.
(2)AvailabilityFunds authorized to be appropriated under this section shall remain available until expended. (3)Minimum allocation amounts for priority applicationsNot less than 75 percent of the total funds appropriated under this subsection shall be designated for projects under subsection (g).
(i)Rule of constructionNothing in this section shall be construed to limit a project from receiving a grant under this section for a project otherwise receiving Federal funds for associated transit improvement or capital projects. (j)Evaluation reportA public transportation agency that receives funds under this section during a fiscal year shall submit to the Secretary a description and an evaluation report on a date specified by the Secretary regarding the progress such projects have made to make transportation access points accessible to persons with limited mobility.
(k)Definition of transportation access pointIn this section, the term transportation access point means a public transportation facility, including— (1)a ferry terminal;
(2)a bus terminal; (3)a train, subway, or rail station; and
(4)any other similar fixed rail infrastructure used by passengers to embark and disembark mass-transit service..  